Detailed Action

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE

2.	The following is an examiner’s statement of reasons for allowance: the claim limitations of “…wherein rotating the pillar beam in a predetermined direction causes the first end of the pillar beam to become locked into the first locking mount mounted on the top surface of the base platform while the second end of the pillar beam simultaneously becomes locked into the second locking mount mounted on the bottom surface of the top platform, wherein a first edge at a first end of the first locking mount is flush against the top surface of the base platform and a second edge at a second end of the first locking mount has an opening to allow a first portion of the first end of the pillar beam to penetrate the first locking mount without penetrating the base platform, and wherein a first edge at a first end of the second locking mount is flush against the bottom surface of the top platform and a second edge at a second end of the second locking mount has an opening to allow a second portion of the second end of the pillar beam to penetrate the second locking mount without penetrating the top platform…” in claim 1 and the claim limitations of “…wherein when the first end of the pillar beam is placed into the first locking mount mounted on the top surface of the base platform and the second end of the pillar .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890.  The examiner can normally be reached on Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643